Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of claims
1.	Claims 17 and 21-32 are pending.  Claims 1-16 and 18-20 are cancelled.
	Accordingly, claims 17 and 21-32  in conjunction with the SEQ ID NO: 6 and its encoded protein of SEQ ID NO: 7 are examined on merits in this Office action.  	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information Disclosure Statement
2.	Initialed and dated copies of Applicant’s IDS form 1449 filed in the papers of 02/18/2020, 04/02/2020 and 09/15/2020 are attached to the instant Office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
3.	Claims 29 and 30-32 are objected to because of the following informalities:  
Claim 29 is objected to under 37 CFR 1.75 as being substantial duplicate of claim 17.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). In the instant case, claims 17 and 29 appear to fall within 
In claims 30, it is suggested to insert the recitation ---, and wherein said plant cell or plant material comprises said nucleic acid molecule--- at the end of the claim for the clarity of the claimed subject matter.
In claim 31 and 32, it is suggested to insert the recitation ---, and wherein said seed comprises said nucleic acid molecule--- at the end of the claim for the clarity of the claimed subject matter.
	Appropriate action is requested.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.         Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 32 reads on a wild type seed (part of genetically modified plant) or wild type seed cells (cells of genetically modified plant or part thereof) obtained from a genetically modified plant comprising SEQ ID NO: 6 encoding SEQ ID NO: 7 as instantly claimed, which is unpatentable to Applicant.  The plant is genetically modified because second nucleic acid is heterologous to first nucleic acid as claimed in parent claim 17.
Given meiotic segregation during the formation of male and female gametes, and genetic reassortment and recombination following pollination leading to seed production, the claims broadly read on wild-type seed cells, a wild-type progeny or wild type offspring of American Wood v. Fiber Disintegrating Co., 90 U.S. 566 (1974), American Fruit Growers v. Brodgex Co., 283 U.S. 2 (1931), Funk Brothers Seed Co. v. Kalo Inoculant Co., 33 U.S. 127 (1948), Diamond v. Chakrabarty, 206 USPQ 193 (1980). 
  The instantly claimed invention reads on a product of nature.  This is not patent-eligible pursuant to the Supreme Court decision in Association for Myriad:  Assoc. for Molecular Pathology v. Myriad Genetics, Inc. (2013), Alice Corp.:  Alice Corp. Pty. Ltd. v. CLS Bank Int’l (2014), Mayo:  Mayo Collaborative Services v. Prometheus Labs. Inc. (2012) and Bilski:  Bilski v. Kappos (2010).
Thus, instantly claimed product has the same characteristics as those found naturally thereof and therefore do not constitute patentable subject matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 17 and 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), because the specification, while being enabling for a method of increasing water use 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
	Claims are broadly drawn to a plant that comprises a nucleic acid molecule, wherein the nucleic acid molecule comprises: a) a first nucleic acid having a regulatory sequence capable of causing transcription in a plant: and b) a second nucleic acid encoding a polypeptide, wherein the polypeptide comprises an amino acid sequence that exhibits at least 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO:7; wherein said first and second nucleic acids are operably linked, wherein said second nucleic acid is heterologous to said first nucleic acid, and wherein said second nucleic acid is expressed in the plant; and wherein the plant exhibits increased water use efficiency as 
	Claim 17 is directed to a nucleotide sequence encoding a polypeptide having 90% sequence identity to instant SEQ ID NO: 7.
	Claim 21 is also directed to a nucleotide sequence encoding a polypeptide having 95% sequence identity to instant SEQ ID NO: 7.

Claim 23 is also directed to a nucleotide sequence encoding a polypeptide having 99% sequence identity to instant SEQ ID NO: 7.
	Breadth of these claims would encompasses unspecified changes in the amino acid sequence of SEQ ID NO: 7.
	The instant specification, however, only provides guidance for how to make and use a nucleotide sequence (clone 35743, Ceres cDNA 12334963) encoding the protein of SEQ ID NO: 7, in a method of producing a transgenic plant and transgenic seeds derived thereof, having improved tolerance to drought stresses of high concentrations of PEG (polyethylene glycol), mannitol and ABA (abscisic acid).  See in particular, Example 2; pages 32-36, Tables 2-1 to 2-8.
The specification, page 18, lines 20-22, says:
“One or more amino acids in a native sequence can be substituted with other amino acid(s), the charge and polarity of which are similar to that of the native amino acid i.e. a conservative amino acid substitution, resulting in a silent change”

The specification does not provide guidance in the specification with respect to making amino acid substitutions in SEQ ID NO: 7.   
Thus, from the guidance in the specification, it would appear that the vast majority of the amino acids in SEQ ID NO: 7 could be substituted with any other amino acid.
The instant specification fails to provide guidance for which amino acids of SEQ ID NO: 7 can be altered and to which other amino acids, and which amino acids must not be changed, to maintain the functional activity of the encoded protein.  The specification also fails to provide guidance for which amino acids can be deleted and which regions of the protein can tolerate insertions and still produce a functional protein.
st paragraph).  
Also, see Guo et al. (PNAS, 101: 9205-9210, 2004, see page 9205, abstract; page 9206, table 1; page 9208, figure 1) who teach that there is a probability factor of 34% that a random amino acid replacement in a given protein will lead to its functional inactivation.  In the instant case, such a probability factor will be much higher as the claim encompasses more than a single amino acid changes in the encoded protein of SEQ ID NO: 7.
Also see, Keskin et al. (Protein Science, 13:1043-1055, 2004, see page 1043, abstract) who teach that proteins with similar structure may have different functions.  Furthermore, Thornton et al. (Nature structural Biology, structural genomics supplement, November 2000, page 992, 2nd paragraph bridging columns 1 and 2) teach that structural data may carry information about the biochemical function of the protein.  Its biological role in the cell or organism is much more complex and actual experimentation is needed to elucidate actual biological function under in vivo conditions.  
Applicant states that instant SEQ ID NO: 7 is a putative hypothetical protein (page 32, lines 2-3).

Thus, making and analyzing proteins with large amino acid changes that also have the activity of improving water use efficiency characteristics when overexpressed in a plant would require undue experimentation.
Thus, extensive teachings are required for making nucleic acids encoding a protein with unspecified amino acid substitutions relative to SEQ ID NO: 7 (encoded by SEQ ID NO: 6), as encompassed by the claimed method.  These teachings are not provided for by the specification.  The specification also fails to overcome the unpredictability of making large numbers of amino acid substitutions in SEQ ID NO: 7 protein as it provides no working examples of proteins with unspecified amino acid substitutions relative to SEQ ID NO: 7.
	Given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate nucleic acids encoding proteins having 85% sequence identity to SEQ ID NO: 11 and nucleic acids having 85% identity to SEQ ID NO: 6 that can be used in a method of obtaining a plant with improved water use efficiency characteristics, such as, tolerance to drought stress.  See Genentech, Inc. v. Novo Nordisk, A/S, USPQ2d 1001, 1005 (Fed. Cir. 1997), which teaches that “the specification, not the knowledge of one skilled in the art” must supply the enabling aspects of the invention.  
The specification also fails to provide guidance on increasing water use efficiency trait in a plant in any manner other than transforming a plant with a nucleic acid sequence encoding SEQ ID NO: 7.  The specification does not provide guidance on co-factors, or 
Thus in the absence guidance, undue experimentation would have been required by a skilled artisan at the time the claimed invention was made to determine how a plant with increased water use efficiency trait could have been produced that comprises increasing the expression of a nucleic acid sequence encoding the protein of SEQ ID NO: 7 without transforming the plant with a nucleic acid sequence encoding the protein of SEQ ID NO: 7.
In the absence of guidance, undue experimentation would have been required to determine how to use said unrelated sequences in a method of producing a transgenic plant with improved water use efficiency characteristics when expressed in the transgenic plant.
	Thus in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plants transformed therewith, to identify those with improved water use efficiency characteristics, if such plants are even obtainable using the claimed method for its full scope and breadth.

6.	Claims 17, 21-23 and 25-32 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The Federal Circuit has recently clarified the application of the written description
requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed
subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The
court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. 
Finally, the court held: 

A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.


[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 

See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Claims are broadly drawn to a plant that comprises a nucleic acid molecule, wherein the nucleic acid molecule comprises: a) a first nucleic acid having a regulatory sequence capable of causing transcription in a plant: and b) a second nucleic acid encoding a polypeptide, wherein the polypeptide comprises an amino acid sequence that exhibits at least 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO:7; wherein said first and second nucleic acids are operably linked, wherein said second nucleic acid is heterologous to said first nucleic acid, and wherein said second nucleic acid is expressed in the plant; and wherein the plant exhibits increased water use efficiency as compared to a control plant of the same species lacking said nucleic acid molecule, or wherein the second nucleic acid encodes a polypeptide comprising an amino acid sequence that exhibits at least 95% amino acid sequence identity to the amino acid sequence of SEQ ID NQ:7, or wherein the second nucleic acid sequence encodes a polypeptide comprising an amino acid sequence that exhibits at least 97% amino acid sequence identity to the amino acid sequence of SEQ ID NO:7, or wherein the second nucleic acid sequence encodes a polypeptide comprising an amino acid sequence that exhibits at least 99% amino 
	Claim 17 is also directed to a nucleotide sequence encoding a polypeptide having 90% sequence identity to instant SEQ ID NO: 7.
	Claim 21 is also directed to a nucleotide sequence encoding a polypeptide having 95% sequence identity to instant SEQ ID NO: 7.
	Claim 22 is also directed to a nucleotide sequence encoding a polypeptide having 97% sequence identity to instant SEQ ID NO: 7.
Claim 23 is also directed to a nucleotide sequence encoding a polypeptide having 99% sequence identity to instant SEQ ID NO: 7.
	Breadth of these claims would encompasses unspecified changes in the amino acid sequence of SEQ ID NO: 7.  The breadth of the claims encompasses a genus comprising species with unknown structures, and thus their function cannot be reliably predicted.
	The instant specification, however, only describes structure of a nucleotide sequence (clone 35743, Ceres cDNA 12334963; SEQ ID NO: 6) encoding the protein of SEQ ID NO: 7, and its function of imparting improved tolerance to drought stresses of high concentrations 
Applicant states that instant SEQ ID NO: 7 is a putative hypothetical protein (page 32, lines 2-3).
	The specification does not describe the function of improved water use efficiency characteristic (e.g. drought) for representative species with unknown structure(s).  
	There is no description of the structure required for the recited function, and no description of the necessary and sufficient elements of functional activity (improved water use efficiency characteristics, such as drought) of SEQ ID NO: 6 encoding SEQ ID NO: 7.  Thus, Applicant’s broadly claimed genus encompasses structures whose function is unrelated to the instantly claimed SEQ ID NO: 6 encoding SEQ ID NO: 7.
	The only species described in the specification is SEQ ID NO: 6, which encodes SEQ ID NO: 7 (unknown, hypothetical protein as admitted by Applicant).  Representative Structures (sequences) as encompassed by the breadth and scope of claim are not described in the specification and thus their function is unknown.  
	One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species. Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NOs: 6 and 7 are insufficient to describe the claimed genus.
	Accordingly, there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written 
Given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicants to have been in possession of the claimed invention at the time of filing. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

7.	Claims 17 and 21-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Alexandrov et al. (EP 1033405 A2, Published June 9, 2000).
Claims are broadly drawn to a plant that comprises a nucleic acid molecule, wherein the nucleic acid molecule comprises: a) a first nucleic acid having a regulatory sequence capable of causing transcription in a plant: and b) a second nucleic acid encoding a polypeptide, wherein the polypeptide comprises an amino acid sequence that exhibits at least 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO:7; wherein said first and second nucleic acids are operably linked, wherein said second nucleic 
Alexandrov et al. disclose a method of producing a transgenic plant cell comprising transformation of said plant cell with a vector comprising an expression cassette (same as vector construct) which comprises a nucleic acid sequence (SEQ ID NO: 4157) encoding the 
Although Alexandrov et al. do not explicitly disclose improving a water use efficiency characteristics (e.g. drought tolerance) in their transgenic plant, such property would be inherent to the method of making a transgenic plant comprising over-expressing SEQ ID NO: 4159 protein (100% identity with instant SEQ ID NO: 7, emphasis added) in Alexandrov et al. transgenic plant, unless the Applicant provides evidence to the contrary.  
Instantly claimed transgenic plant is structurally identical to the transgenic plant of Alexandrov et al.  The improved water use efficiency characteristics (e.g. drought tolerance) is inherent to the expression of SEQ ID NO: 4159 (100% identity to instant SEQ ID NO: 7, emphasis added) polypeptide in Alexandrov et al. transgenic plant.
Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  See also In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See also MPEP § 2112.01.
Accordingly, Alexandrov et al. anticipated the claimed invention.
8.	Claims 17 and 21-32 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Nadzan et al. (US Patent Publication No. 2013/0042367 A1; Published February 14, 2013; seeks priority benefits to several applications filed prior to May 27, 2004).
Nadzan et al. disclose a method of producing a transgenic plant cell comprising transformation of said plant cell with a plant transformation vector comprising an expression cassette which comprises a nucleic acid sequence (SEQ ID NO:3019 (100% identity to instant SEQ ID NO: 6) encoding a polypeptide (SEQ ID NO: 3020) which has 100% sequence identity to instant SEQ ID NO: 7.  The reference further discloses that the vector comprising said nucleic acid sequence is operably linked to a promoter which is inherently capable of causing transcription in a plant cell, and wherein said promoter is either native or heterologous (non-native) to the nucleic acid sequence disclosed in the reference.  The reference further discloses regenerating a transgenic plant from said transformed plant cell.  The reference also discloses transgenic plants over-expressing the 
The property of increased water use efficiency (same as drought tolerance) would also be inherent to the method of making a transgenic plant comprising over-expressing Nadzan et al. protein of  SEQ ID NOs: 3019 (100% identity with instant SEQ ID NO: 7 emphasis added) in Nadzan et al. transgenic plant, unless the Applicant provides evidence to the contrary.  
Accordingly, Nadzan et al. anticipated the claimed invention.
	
Conclusions
9.	Claims 17 and 21-32 are rejected.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINOD KUMAR whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINOD KUMAR/Primary Examiner, Art Unit 1663